Matter of Vesnaver (2016 NY Slip Op 05160)





Matter of Vesnaver


2016 NY Slip Op 05160


Decided on June 29, 2016


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN
HECTOR D. LASALLE, JJ.


2016-01714

[*1]In the Matter of Paul G. Vesnaver, admitted as Paul George Vesnaver, an attorney and counselor-at-law, resignor. (Attorney Registration No. 1906890)

RESIGNATION tendered pursuant to 22 NYCRR 691.9 by Paul G. Vesnaver, who was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on March 7, 1984, under the name Paul George Vesnaver.

Diana Maxfield Kearse, Brooklyn, NY (Colette M. Landers of counsel), for the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts.
Bracken Margolin Besunder, LLP, Islandia, NY (Harvey B. Besunder and Zachary D. Dubey of counsel), for resignor.


PER CURIAM.


OPINION & ORDER
Paul G. Vesnaver (hereinafter the resignor) has submitted an affidavit sworn to on February 19, 2016, wherein he tenders his resignation as an attorney and counselor-at-law (see  22 NYCRR 691.9).
The resignor acknowledges in his affidavit that his resignation is freely and voluntarily tendered, and that he is not being subjected to coercion or duress. He acknowledges that the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts is currently investigating several complaints of professional misconduct against him, which allege, inter alia, that he failed to safeguard client or fiduciary funds, and that checks he issued from his attorney trust accounts were dishonored when presented for payment due to insufficient funds. The resignor acknowledges that if charges were predicated on the misconduct under investigation, he could not successfully defend himself on the merits against such charges. The resignor states that he is fully aware of the implications of submitting his resignation.
The resignor's resignation is submitted subject to any application by the Grievance Committee for an order directing that he make restitution and that he reimburse the Lawyers' Fund for Client Protection pursuant to Judiciary Law § 90(6-a). He acknowledges the continuing jurisdiction of this Court to make such an order, which could be entered as a civil judgment against him. He specifically waives the opportunity afforded him by Judiciary Law § 90(6-a)(f) to be heard in opposition thereto.
The Grievance Committee recommends that this Court accept the proffered resignation.
Inasmuch as the proffered resignation complies with the requirements of 22 NYCRR 691.9, it is accepted, the resignor is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
ENG, P.J., RIVERA, DILLON, BALKIN and LASALLE, JJ., concur.
ORDERED that the resignation of Paul G. Vesnaver, admitted as Paul George Vesnaver, is accepted and directed to be filed; and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, Paul G. Vesnaver, admitted as Paul George Vesnaver, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that Paul G. Vesnaver, admitted as Paul George Vesnaver, shall comply with this Court's rules governing the conduct of disbarred, suspended, and resigned attorneys (see  22 NYCRR 691.10); and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, Paul G. Vesnaver, admitted as Paul George Vesnaver, shall desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if Paul G. Vesnaver, admitted as Paul George Vesnaver, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and he shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10(f).
ENTER:
Aprilanne Agostino
Clerk of the Court